Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 05/22/2022, the following occurred: Claims 1-30 were canceled. Claims 31-46 are new. 
Claims 31-46 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 31 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for medical treatment. 
Regarding claims 31 and 39, the limitation of (claim 31 being representative) providing a first entity capable of performing a medical encounter with a patient, performing remotely a medical encounter with said patient via said first entity, identifying an in-person medical task to have performed on the patient, automatically identifying an in-person clinician capable of performing and available to perform said medical task, performing said in-person medical task on the patient by said in- person clinician, and entering the completion and any results from said in-person medical task into the health record of the patient, and assigning within an electronic health record of the patient at least one procedure code at least part of the remote medical encounter that encompasses said in-person medical task wherein the in-person clinician may be able to perform a physical medical task on the patient where the first entity is not capable of doing so because the medical encounter is remote as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human activity but for the recitation of generic computer components. That is other than reciting an electronic interface, digital connection, an electronic medical task referral network (claim 31) and an interface, digital connection, an electronic medical task referral network, an electronic health record system (claim 39), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the electronic interface, digital connection, an electronic medical task referral network, interface and electronic health record system, the claims encompass performing medical treatment in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 31 recites the additional elements of a digital connection and an electronic medical task referral network. Claim 39 recites the additional elements of a digital connection and an electronic medical task referral network. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e. a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 31 further recites the additional element of an electronic interface. Claim 39 further recites the additional element of an interface and an electronic health record system. This additional element is recited at a high level of generality (i.e. general means to output/receive data) and amounts to extra solution data gathering activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a digital connection and an electronic medical task referral network to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed with respect to integration of the abstract idea into a practical application, the additional element of an electronic interface, an interface and an electronic health record system were considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
The examiner notes that should the claims be amended to recite implementation by a computer: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 32-38 and 40-46 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 32 and 40 further define the first entity is at least one of a human practitioner, which is interpreted as part of the abstract idea. Dependent claims 33 and 41 further define the in-person medical task. Dependent claims 34 and 42 further define the in-person medical task. Dependent claims 35 and 43 further define using a referral network. Dependent claims 36 and 44 further define identification of said in- person clinician. Dependent claims 37 and 45 further define the step of interchanging data. Claim 45 further recites the additional element of an electronic health record system which is analyzed as an additional elements and does not provide practical application or significantly more. Dependent claims 38 and 46 further define the step of reconciling billing. 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 32, 39 and 40 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 32 and 40 claims a first entity as a human practitioner and claim 39 claims a patient and an in-person clinician, all of which encompass a human organism.
Dependent claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 and 44 recite a “… the ability for the billing… to be reconciled, and the ability for the patient to see an expected cost …” The claim is indefinite because it is unclear how the claim can be met. An expected cost was never determined/received in order for a patient to see and a billing was never determined/received in order for it to be reconciled. A review of the Specification (see, e.g., Spec. Para. 0025, 0026) does not provide any clarity because this appears to be a claim drafting issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-37 and 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 2013/0030843) and in further view of Lara (US 2014/0278500).

REGARDING CLAIM 1
	Schoenberg discloses a method for performing medical treatment on a patient comprising: a. providing an electronic interface to a first entity capable of performing a medical encounter with a patient, b. performing remotely over a digital connection a medical encounter with said patient via said first entity ([0023] teaches an integrated information and communication platform (interpreted by examiner as the electronic interface) that enables consumers of to carry out consultations with service providers and [0034] teaches providers of healthcare (interpreted by examiner as providing a first entity capable of performing a medical encounter). [0015] teaches consultation with patients (interpreted by examiner as performing a medical encounter with a patient) [0023] teaches providing online consultation (interpreted as performing remotely over a digital connection) and that this integrated platform is referred to herein as brokerage), c. providing an electronic medical task referral network ([0024] teaches the use of a network (interpreted by examiner as the electronic medical task referral network)), d. identifying an in-person medical task to have performed on the patient, e. automatically identifying an in-person clinician capable of performing and available to perform said medical task via the medical task referral network ([0148] teaches a patient develops pain in his shin above the ankle and engages the brokerage which directs him to an internal medicine specialist. The patient chooses to engage over the phone and connected with the specialist. The specialist questions the patient to identify a possible location of a developing leg ulcer and advises the patient not to wait for the pain to possibly subside. The patient's provider and his health plan's care manager (interpreted by examiner identifying an in-person clinician capable of performing and available to perform said medical task) are notified of the engagement and next-day admission for investigation and debriedment is scheduled (interpreted by examiner as identifying an in-person medical task to be performed on patient)), h. assigning within an electronic health record of the patient at least one procedure code to at least part of the remote medical encounter that encompasses said in-person medical task ([0137] teaches clinical codes (interpreted by examiner as procedure code) describing the findings of the engagement (interpreted by examiner as the medical encounter)).

Schoenberg does not explicitly disclose, however Lara discloses:
f. performing said in-person medical task on the patient by said in- person clinician ([0043] teaches medical procedure provided to the patient in a hospital, provider's office, outpatient facility, long term facility, or the like (interpreted by examiner as performing said in-person medical task on the patient) [0128] teaches individuals involved in providing the procedure (interpreted by examiner as performed by said in- person clinician of Schoenberg different from the first entity)), and g. entering the completion and any results from said in-person medical task into an electronic health record of the patient whereby the in-person clinician may be able to perform a physical medical task on the patient where the first entity is not capable of doing so because the medical encounter is not person to person ([0161] teaches updating medical records are performed after the procedure (interpreted by examiner as entering the completion and any results from said in-person medical task into an electronic health record of the patient)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the online consultation platform of Schoenberg to incorporate performing a procedure in person and updating medical records as taught by Lara, with the motivation of decreasing the risk of avoidable readmissions and delays in patient recovery (Lara at [0002]).

REGARDING CLAIM 32
Schoenberg and Lara disclose the limitation of claim 31.
Lara does not explicitly disclose, however Schoenberg further discloses:
The method in claim 31 wherein said first entity is at least one of. a human practitioner, an automated electronic diagnostics engine, a patient-directed medical system, and a robodoc (Schoenberg at [0088] teaches a consumer advisor (interpreted as the first entity) that acts as a facilitator of engagements between consumers and providers, similarly to the way a nurse might interact with a patient in a health care system that operates using a rule-driven engine embedded in the system 110 that draws from both consumer intake data and programmed clinical knowledge. The consumer advisor helps the consumer identify issues that the consumer should discuss with a provider in the system. [0034] teaches the system 100 connects members of healthcare plans with providers of healthcare products and services (interpreted by examiner as first entity is a patient-directed medical system)).

REGARDING CLAIM 33
Schoenberg and Lara disclose the limitation of claim 31.
Lara does not explicitly disclose, however Schoenberg further discloses:
The method in claim 31 wherein said in-person medical task is not assigned a separate procedure code from that representing said medical encounter (Schoenberg at [0137] teaches clinical codes describing the findings of the engagement (interpreted by examiner as the medical encounter). The codes can be used to further characterize the consumer as well as the basis for outbound communication to the follow-on points of care (interpreted by examiner as the separate procedure) or interfaced clinical systems (interpreted by examiner as medical task is not assigned a separate procedure code from that representing said medical encounter)).

REGARDING CLAIM 34
Schoenberg and Lara disclose the limitation of claim 31.
Lara does not explicitly disclose, however Schoenberg further discloses:
The method in claim 31 wherein said performing of said in-person task is electronically scheduled on behalf of the patient by the first entity (Schoenberg at [0026] teaches system 110 includes a scheduling module [0051] teaches once a provider is selected and a mode of engagement is chosen, the scheduling module (interpreted by examiner as electronically scheduled on behalf of the patient by the first entity) establishes the new engagement (interpreted by examiner as the in-person task of Lara)).

REGARDING CLAIM 35
Schoenberg and Lara disclose the limitation of claim 31.
Lara does not explicitly disclose, however Schoenberg further discloses:
The method in claim 31 wherein said referral network is used to identify said in-person clinician, via at least one of: directly, and through a clinic to which said in-person clinician is affiliated with (Schoenberg at [0111] teaches another function that can further cement the role of the local service provider is an automated referral (interpreted by examiner as the referral network) in which the participating provider can refer the consumer to an office visit with that local service provider (interpreted by examiner as direct referral)).

REGARDING CLAIM 36
Schoenberg and Lara disclose the limitation of claims 31 and 35.
Lara does not explicitly disclose, however Schoenberg further discloses:
The method in claim 35 wherein said identification of said in- person clinician is based at least in part on at least one of: the ability for the billing statement for at least part of said medical tasks to be reconciled, and the ability for the patient to see the expected cost of said medical tasks performed by said in-person clinician (Schoenberg at [0089] teaches a consumer advisor walks the consumer through the process of using the brokerage and helps the consumer acquire the appropriate services, minimizing the time spent and cost to the consumer in determining which services to use. [0150] teaches an example where the system recognizes that the consumer has questions about certain cosmetic procedures. The system formulates the questions that should be addressed and offers to connect the consumer with a plastic surgery resident. The consumer receives a list of the names and nature of the procedures she may want to explore for her cosmetic concerns, Links that assist the consumer in comparing costs and possible providers who perform the procedures (interpreted by examiner as identification of said in- person clinician (possible providers) is based on the ability for the patient to see the expected cost of said medical tasks (cosmetic procedure) performed by said in-person clinician)).

REGARDING CLAIM 37
Schoenberg and Lara disclose the limitation of claim 31.
Lara does not explicitly disclose, however Schoenberg further discloses:
The method in claim 31 further comprising step of: interchanging data between a health records system of said first entity and a health records system of said in-person clinician related to said patient (Schoenberg at [0099] teaches system 110 archives data and stores it as part of a virtual consumer record system in the databases 118 (interpreted by examiner as health records system of said first entity) [0107] teaches a consumer may opt to receive or forward his entire record on the brokerage's system for either safekeeping or as part of a record transfer to another service. [0112] teaches the consumer assure continued documentation of his non-virtual visit (interpreted by examiner as the health records system of said in-person clinician related to said patient) in his service-based records. [0032] teaches the system selects a mode of communication to use. The preferred mode for an engagement is to use web-based console that provides on-demand access to records, such as the consumer's medical history, and other information (interpreted by examiner as interchanging data)).

REGARDING CLAIMS 39-45
Claims 39-45 are analogous to Claims 31-37 thus Claims 39-45 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 31-37.
Claims 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 2013/0030843), in view of Lara (US 2014/0278500) and in further view of Selwanes (2017/0329910).

REGARDING CLAIM 38
Schoenberg and Lara disclose the limitation of claim 31.
Schoenberg and Lara do not explicitly disclose, however Selwanes further discloses:
The method in claim 31 further comprising step of: reconciling billing for at least some of the effort of said in-person clinician and said first entity, whereby doing so may allow both said in-person clinician and said first entity to be compensated for their efforts even when a reimbursing entity does not allow both the first entity and the in- person clinician to register an invoice for their distinct efforts (Selwanes at [0014] teaches identifying to healthcare Payers what diagnostics (interpreted as the effort of first entity of Schoenberg) and procedures (interpreted as efforts of the in-person clinician of Schoenberg) were rendered and are being billed for. [0008] teaches known process for providing the healthcare service through receipt and reconciliation of payment (interpreted by examiner as reconciling billing for at least some of the effort of said in-person clinician and said first entity)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Schoenberg and Lara to incorporate billing reconciling as taught by Selwanes, with the motivation of allowing for safe and secure transfer of funds (Selwanes at [0116]).

The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)). Here, the claim states “.........” which is an optional feature. The Examiner declines to take this option.

REGARDING CLAIM 46
Claim 46 is analogous to Claim 38 thus Claim 46 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 38.

Response to Arguments
Drawing Objections
Regarding the drawing objection(s), the Applicant has amended the drawing to overcome the basis/bases of objection.

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claim 9, the Applicant has amended the claim to overcome the basis of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 31-46, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Original claims 2, 9, and 10 were rejected for claiming a human as an invention. The independent claims have been modified to make clear that the interface to the first entity (the first entity itself may be a human) is part of the invention, but at the scope of claims 32, 39, and 40, the actual user is not being claimed per se.
Regarding 1, the Examiner respectfully disagrees. Amended claims 32, 39 and 40 claim a human organisms. Claims 32 and 40 claims a first entity as a human practitioner and claim 39 claims a patient and an in-person clinician, all of which encompass a human organism.

Applicant respectfully submits that the limitations of a remote encounter over a digital interface and the assignment of the medical task through an electronic medical task referral network are not abstract ideas, and in the alternative, are significantly more than the mere functioning of a computer or the interaction of people. Electronic medical task referral networks are inventions that are entitled to protection, and therefore Applicant respectfully submits that the performance of a remote encounter with a referral to an in-person encounter via such an invention is entitled to protection by virtue of the practical invention of an electronic medical task referral network. The electronic medical task referral network 140 is clearly a new concept, containing electronic records of tasks that can be performed in person and who can perform them, thus providing the practical result of allowing the remote provider the ability to supplement their remote practice with specific abilities to gather information that can only be obtained in person. Without such a referral network, and the subsequent use of this to treat the patient, the patient would go untreated as the encounter would have to end in its entirety.
Regarding 2, the Examiner respectfully disagrees. The electronic medical task referral network was analyzed as additional elements that is not exclusively defined by the applicant and is recited at a high-level of generality (i.e. a generic server for enabling access to medical information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The interface was also analyzed as an additional element recited at a high level of generality (i.e. general means to output/receive data) and amounts to extra solution data gathering activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These additional elements are not sufficient to amount to significantly more than the judicial exception and amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). The claim is directed to an abstract idea. 

To lend further weight to this, the independent claims specifically tie the billing under the same procedure code together. This is an important factor in allowing a remote clinician to bill for services that must otherwise be performed in person as a nature of the procedure code itself. An electronic system that can automate this process is clearly a useful tool; today, no one does this by hand because of the extreme impracticality of performing such reconciliations, thus providing a barrier to remote medical treatment that is very definitely felt by patients today. Remote practitioners must have a way of entering billing into the existing electronic systems for them to be paid by insurance companies, or else they are unable to sustain a business. Electronic health records systems are the means for conveying such records, where the systems themselves are entitled to protection and thus are useful methods of extending the operation of such systems. Specifically, an EHR system is not a general-purpose computer, and thus the admonition that a "well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element" is not applicable to the present invention.
Regarding 3, the Examiner respectfully disagrees. Allowing a remote clinician to bill for services is an abstract idea. Moreover, Electronic health record systems are well known routine and conventional. Please refer to Gallopyn (US 2014/0249830) at [0015] which teaches the use of electronic health/medical records. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 31-46, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Independent claims encompass a limitation not taught by the references. Claims 31 cites "assigning within an electronic health record of the patient at least one procedure code to at least part of the remote medical encounter that encompasses said in-person medical task." Assigning one procedure code to an aggregate of two disparate procedures, occurring in different times and places, is crucial to the claims as currently drafted. However, the claims as drafted are not taught in the combination of Schoenberg and Lara. Schoenberg at [0137] states: The encoder allows the provider to add clinical codes describing the findings of the engagement. The codes can be used to further characterize the consumer as well as the basis for outbound communication to the follow-on points of care or interfaced clinical systems. The encoder can support, for example, coverage for disease, drug and procedure classifications.
Regarding 4, the Examiner respectfully disagrees. The present claims, as drafted, recite assigning a procedure code to the medical encounter that encompasses said in-person medical task. Depending on the medical task, codes are assigned. Schoenberg teaches assigning medical codes (clinical codes) describing the findings of the engagement (wherein the engagement is interpreted by the examiner as the medical encounter). Given the broadest reasonable interpretation, the cited references in combination teach the claim limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/LIZA TONY KANAAN/Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626